*59CON CTJRRIN G OPINION
Donlon, Judge:
I concur in the result, as I did in Charles M. Schayer v. United States, 56 Cust. Ct. 79, C.D. 2614, cited by my colleague, on the facts of record. Weighing the testimony, it is evident that defendant’s clerk, charged with responsibility for delivery of the form 4301 to plaintiff, has no recollection of having personally placed it in the receptacle plaintiff maintained for that purpose, nor did he make any record of such delivery.
On the evidentiary record, I concur in the result.